Judgment unanimously modified, with costs of this appeal to the defendant Felix Grun against plaintiff by reversing the judgment in favor of plaintiff and against the defendant Grun and dismissing the complaint as to him, with costs, on the ground that there was no evidence to show that the position of Grun’s automobile constituted negligence on his part contributing to the happening of the accident and, as so modified, the judgment is affirmed, with costs of this appeal to the defendant Green Bus Lines, Inc., against the plaintiff, and with costs of this appeal to the plaintiff against the defendants Roy Sohroza and Anthony Antieh. Settle order on notice. Present ■ — Peck, P. J., Glennon, Cohn, Callahan and Shientag, JJ.